In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00148-CR



        MICHAEL PAUL HENDRIX, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                   Cass County, Texas
             Trial Court No. 2014-F-00198




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number,

passport number, social security number, tax identification number or similar government-issued

personal identification number.” TEX. R. APP. P. 9.10(a)(1). Sensitive data also includes “a birth

date, a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s record contains the appellant’s social security

number. Volumes 2, 3, and 4 of the reporter’s record and volumes 1, 3, and 4 of the supplemental

reporter’s record contain the names of persons who were minors at the time the offense was

committed. Volume 5 of the reporter’s record contains a photograph of a child who was a minor

at the time the offense was committed—thus clearly revealing the child’s identity—which is

designed to be protected by the Rule. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the above-listed volumes of the reporter’s record contain sensitive data, we

order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed clerk’s record and the above-listed volumes of the reporter’s record in this case.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: March 1, 2017
                                                  2